Magie, J.
(dissenting). It is conceded that the contract sued on does not impose on the owner an absolute obligation. By its terms his obligation to pay arises only upon the performance of a condition precedent, viz., the production by the builder of the specified certificate by the architect named.
A count on such a contract must show performance of the condition precedent, or a valid excuse for. non-performance. Unless one or the other is shown, the count will be bad on demurrer. Since the count in question admits non-performance of the condition precedent, the sole question presented by the demurrer is whether it shows a valid excuse for non-performance.
Whether the builder, in such a ease, has or has not a remedy in some other action or court, is unnecessary to settle. If he has been defrauded by the architect or the owner, or both, it is inconceivable that he should be without remedy. If, in the absence of fraud, his contract deprives him of a i’esort to an action, he cannot complain, for courts can only construe and enforce his own contract voluntarily made.
The excuse alleged in this count for non-performance of the condition precedent is, that the architect willfully and fraudu*18lently withheld, his certificate. There is no allegation that the owner was connected with the act or omission of the architect other than the averment that the willful and fraudulent conduct of the architect had been brought to the owner’s knowledge, but that he had not paid and had refused to pay the sum claimed.
The argument in support of the count was principally directed to the maintenance of the proposition that an architect’s fraud in withholding such a certificate, with which fraud the owner was in no way connected, excused its production and fixed the owner’s liability. The contention is that where the refusal is fraudulent, the contract does not require production.
But the terms of the contract make no exception whatever. Its stipulations require the production of the certificate at all events as a prerequisite to liability.
It is insisted, however, that an impossibility of performance, occasioned by the death of the architect, would excuse performance, and that, on similar grounds, an impossibility occasioned by his fraud will also excuse.
It is familiar doctrine that one who has contracted to do an act will be excused, if performance has become impossible by the act of God or of the law. But this doctrine has never been extended to impossibilities not created by vis major. He who engages that an act shall be done by another must procure that act to be done or submit to the consequences of failure. Doughty v. Neal, 1 Saund. 215; Lamb’s Case, 5 Rep. 23, 5 Vin. Abr. 239; Campbell v. French, 6 T. R. 200; Hesketh v. Gray, Say. 185.
The contract before us, however, is not that the architect shall make a certain certificate, but that the owner shall be liable only in case he does make such a certificate. The architect’s act is thus made a condition precedent.
Prof. Langdell, in his summary of principles established by the cases on contract selected by him (Vol. 2, p. 1075), shows that an act of God will not excuse the non-performance of a condition precedent, although it would excuse the performance *19■of the same act when regarded as a covenant or promise. Tins doctrine obviously applies whenever the act to be done as a ■condition precedent furnishes the quid pro quo for the liability to arise on performance. Poussard v. Spiers, 1 Q. B. Div. 410; Stover v. Gordon, 3 M. & S. 308; Wells v. Calnan, 107 Mass, 514. Mr. Justice Drake considered that the doctrine was also applicable to cases where the condition precedent is the performance of an act which will protect him who is to ■become liable from undue liability. Roumage v. Ins. Co., 1 Gr. 110.
But it need not be determined whether the death of the •architect would have excused the production of his certificate. Iu my judgment, an impossibility arising from such an intervention of higher power would have furnished such an excuse. But it cannot be argued therefrom that an impossibility produced not by the intervention of superior power, but by the misconduct of the very person whose act is stipulated for, will furnish a like excuse.
For, if it be admitted that the true theory of the doctrine which excuses performance when rendered impossible by vis major, rests rather on a construction of the contract as not including performance under circumstances not contemplated by ■the parties, than on a destruction of the obligation by a ■superior and resistless force subsequently intervening (as was •suggested by Sir James Hannen, in Baily v. De Crespigny, L. R., 4 Q. B. 180), yet the conclusion argued for does not follow. No violence is done to the contract if the case of the •death of the architect be treated as excepted, because both parties must have known that such an event would render performance impossible. But where the parties expressly stipulate for an architect’s certificate, it is obvious that they had in ■contemplation his conduct, including his ability to do the act, his willingness to do it, and his honesty in doing it. His conduct was thus expressly stipulated for, and to eliminate any part of that stipulation does violence to the contract.
It may be true that the builder would not have entered into this contract if it had expressed that the owner would not *20become liable if the architect fraudulently withheld a certificate. It is probably equally true that he would have refused to sign if it had expressed that the owner would not become liable if the architect became unable or unwilling to make a certificate. Yet it is well settled that he has made precisely such a contract, and it seems to me to be a novel mode of discovering the construction of a contract — plain upon its face— which evades its direct meaning on the ground that if the parties had understood that meaning, they would not, in the judgment of the court, have made such a contract.
That the inability or unwillingness of the architect to make the certificate will not excuse its production has been established in the analogous case of insurance contracts, where the .insurer’s liability does not arise until the production of a certificate by some person designated or described in the contract. In the leading case in this state, the person thus designated was a clergyman, who declined to certify to the amount of loss because he had no such knowledge, of the property consumed as would justify him in so doing.' All the judges concurred in holding that the procuring of the required certificate was a condition precedent, a'ud that its non-production was not excused by reason of the inability or unwillingness of the clergyman to make the certificate. Roumage v. Ins. Co., 1 Gr. 110. The case was afterward overruled upon another point, but the doctrine for which I have cited it has not been questioned.
In that case the court approved and followed Worsley v. Wood, 6 T. R. 710, where it was held, in an action on such an insurance contract, that the “ unjust and wrongful” refusal of the minister and church wardens (who, by the terms of the contract, were to certify to the loss) to make the certificate would not excuse its non-production.
The doctrine generally prevails in reference to such conditions contained in insurance contracts. Johnson v. Phoenix, 112 Mass. 49; Columbia v. Lawrence, 2 Pet. 25; S. C., 10 Id. 5 ; Wood’s Fire Ins., § 416, and cases in note. Had courts applied to these analagous cases the rule of construction con*21tended for here, it is obvious they might have discovered other ■exceptions from the contract.
So it is to be noted that where courts thus construe conditions precedent contained in building contracts, they have not limited the exception to the case of fraud on the part of the certifying architect. Thus, in Bowery Nat. Bank v. Mayor, &c., 63 N. Y. 336, the Court of Appeals of New York held an unreasonable withholding of such a certificate a sufficient ■excuse for its non-production. And in Batchelor v. Kirkbride, 9 N. J. L. Jour. 199, Mr. Justice Bradley is reported to have ■charged a jury, in an action involving such a contract, that if the architect withheld his certificate fraudulently or unreasonably and without collusion with the owner its production would be excused.
Such constructions obviously deprive the owner of the protection he sought to secure. For he required the builder to stipulate that no liability should exist until a person, in whom he had confidence, should certify to cértain facts necessary to ■his protection. The builder, being master of the contract he should make, chose to submit to the requirement. But as now ■construed, the owner is made liable, not on the expressed judgment of the person selected by him, but on the verdict of a jury determining whether that person withheld his judgment honestly or fraudulently, reasonably or unreasonably. The owner may well say non hceo infoedera veni.
It is urged that the architect in such cases occupies a position like that of an arbitrator, whose award may be set aside for fraud. But it is settled that an award cannot be thus dealt with except where the submission has been made a rule •of court, in which case the court exercises an equitable jurisdiction. Sherron v. Wood, 5 Halst. 7.
The result is, that I cannot yield to the construction of this 'contract which finds an exception to its terms in the case of an •impossibility arising from the mere act of the architect, with which the owner had nothing to do.
The remaining question is whether the count exhibits any 'Other excuse for non-production of the certificate.
*22Such an excuse would exist if the owner had prevented its production. Where performance of such a condition precedent has been prevented by the party who is to become liable on performance, prevention takes the place of performance,, and the liability will arise. 2 Langdell 1087; Addison Cont., § 326 ; Buller N. P. 164; Hothan v. East India Co., 1 T. R. 638; 1 Benj. Sales 105 and note.
If, therefore, the owner has procured or induced the architect to fraudulently withhold the required certificate, his liability will arise without its production, for his act has thus prevented performance, and he will not be permitted to thus, defeat his liability. This was the view of Mr. Justice Knapp in Byrne v. Sisters, &c., 16 Vroom 214.
There has been some vacillation in the English decisions with respect^ to this doctrine. In Milnor v. Field, 5 Exch. 827, the withholding of such a certificate by fraud and collusion with the owner was held only to give a right to a cross-action .
In Clarke v. Watson, 18 C. B., N. S., 278, it was intimated that if an owner colluded with a surveyor to withhold such a certificate, he could not shelter himself from liability under such wrongful act.
But in Batterbury v. Vyse, 2 Hurlst. & C. 42, a declarations on a building contract which stipulated for the production of an architect’s certificate before liability should attach, was held to be good because it averred that its non-production was caused by the neglect of the architect in collusion with and by the procurement of the owner.
The doctrine of the case last cited must, in my judgment,, prevail, for it imposes a just obligation on the owner, and. prevents his gaining advantage from his own wrong.
Does the count in question show such an excuse ?
The contention is that the owner’s collusion with the architect may be inferred from the averment that the owner refused to pay after the conduct of the architect had been “ brought to his knowledge.” It is not averred upon what ground his. refusal was put, and since it may have been on other grounds, *23the charge does not necessarily import collusion or procurement.
In my opinion, the demurrer was properly interposed to this count.
It is proper to point out that the case before us does not show the relation between the owner and the architect. When the latter is so employed as to become the agent of the owner with respect to the building, a new element is introduced which may require a different result. The adverse cases in other courts show, in some instances, the existence of such a state of facts.